Exhibit 10.29

LOGO [g90456ex10_29.jpg]

April 28, 2008

Mr. Richard Ambury

Dear Rich:

This letter confirms your compensation package and other employment terms as
Chief Financial Officer and Treasurer of Star Gas Partners, L.P. and its
subsidiaries (the “Partnership”) effective May 4, 2008. We are pleased to offer
you the following compensation package and other terms, the levels and
conditions of which will be in effect during your employment unless otherwise
modified by agreement between you and the Partnership.

Base Salary: Your base annual salary will be $300,000 per year. You will be paid
$12,500.00 semi-monthly subject to withholding of all applicable taxes and
benefit deductions.

Benefit Coverage: You will be eligible to participate in the Partnership’s
benefits plans in accordance with their terms and conditions.

Terms: It is understood that your employment is at will and that either party
can terminate the relationship at any time. If the Partnership terminates your
employment for reasons other than for cause, or you terminate your employment
for good reason, you will be entitled to one year’s salary as severance. In
consideration of this offer you agree that while you are an employee of the
Partnership and for twelve months thereafter, you will not compete with the
Partnership nor become involved either as an employee, as a consultant or in any
other capacity, in the sale of heating oil or propane on a retail basis. You
agree that you will not reveal any confidential information concerning the
Partnership and that you will not solicit, nor seek to hire, employees of the
Partnership during that time.

Please indicate your acceptance of this offer by signing and dating this letter
below.

Should you have any questions, please do not hesitate to call me.

Sincerely,

 

 

Daniel P. Donovan President and Chief Executive Officer

 

Accepted:  

 

Richard Ambury   Date